        18-01637-jlg      Doc 11   Filed 01/30/19    Entered 01/30/19 13:04:52      Main Document
                                                    Pg 1 of 3




        UNITED STATES BANKRUPTCY COURT
        SOUTHERN DISTRICT OF NEW YORK

          IN RE:

                                                                           Chapter 7
          PANOS PAPADOPOULOS SERETIS
                                                                           Case No. 18-11852-JLG
                                       Debtor.


          YANNIS (IOANIS) BONIKOS, RIGEL SHAHOLLI
          AND DIMITIRIOS OIKONOMOPOULOS,
                                                                           Adv. Pro. No. 18-01637-JLG
                                       Plaintiff,

                                -against-

          PANOS SERETIS,

                                       Defendant.


                          SECOND STIPULATION FOR A BRIEFING SCHEDULE
                                  REGARDING THE COMPLAINT

                         WHEREAS, on or about September 24, 2018, YANNIS (IOANIS) BONIKOS,

        RIGEL SHAHOLLI AND DIMITIRIOS OIKONOMOPOULOS (“PLAINTIFF”) filed a

        complaint (the “Complaint”) against PANOS SERETIS (“DEFENDANT”);

                         WHEREAS, on or about December 12, 2018, the Court issued a Third Summons

        with Notice issued by Clerk's Office with Pre-Trial Conference set for January 31, 2019 at 10:00

        A.M. at Courtroom 601;

                   WHEREAS, on December 14, 2018, DEFENDANT was served with the Complaint;

                   WHEREAS, on January 4, 2019, PLAINTIFFS and DEFENDANT entered into a

        Stipulation for a Briefing Schedule Regarding the Complaint (the “Stipulation”) giving the

        DEFENDANT up to and including January 28, 2019 to answer or respond to the Complaint;


4827-5599-6805.2
        18-01637-jlg       Doc 11    Filed 01/30/19      Entered 01/30/19 13:04:52          Main Document
                                                        Pg 2 of 3


        allowing PLAINTIFFS to have up to and including February 11, 2019 to file an opposition, if any;

        and granting DEFENDANT, up to and including February 25, 2019 to file a reply;

                   WHEREAS, On January 10, 2019, the Court So Ordered the Stipulation (D.E. #9).

                   NOW, THEREFORE, the PLAINTIFFS and DEFENDANT, by and through their

        undersigned counsel, hereby enter into this Second Stipulation for a Briefing Schedule Regarding

        the Complaint and stipulate as follows:

                   1.    The Parties are currently in settlement negotiations and request extended deadlines

        to continue to work toward resolution;

                   2.    The Parties agree that the January 31, 2019 pretrial conference should be adjourned

        to April 16, 2019 at 10:00 a.m.

                   3.    The Parties agree that Defendant shall have up to and including February 27, 2019

        to answer or otherwise respond to the Complaint;

                   4.    Plaintiffs shall have up to and including March 13, 2019 to file an opposition if

        any;

                   5.    Defendant shall have up to and including March 27, 2019 to file a reply;

                   6.    Defendant acknowledges service of the Complaint; provided however, that nothing

        herein shall be deemed to waive any right of Defendants to contest or challenge personal

        jurisdiction.

                   7.    Unless expressly stated above, this Stipulation is made without prejudice to the

        Parties’ rights and defenses, all of which, including, but not limited to, lack of personal jurisdiction,

        are expressly reserved.

        Dated: New York, New York
               January 23, 2019



                                                           2
4827-5599-6805.2
        18-01637-jlg   Doc 11     Filed 01/30/19    Entered 01/30/19 13:04:52   Main Document
                                                   Pg 3 of 3




          FOLEY & LARDNER LLP                      VARACALLI & HAMRA, LLP

         /s/ Katherine Catanese                    /s/ Abraham Hamra
         FOLEY & LARDNER LLP                       VARACALLI & HAMRA, LLP
         Katherine R. Catanese                     Abraham Hamra
         90 Park Avenue                            32 Broadway
         29th Floor                                Suite 1818
         New York, NY 10016-1314                   New York, NY 10004
         Telephone: (212) 338-3566                 Telephone: 646-590-0571
         Email: kcatanese@foley.com                Email: ahamra@vhllp.com
         Counsel for Panos Seretis                 Counsel for Plaintiffs



        IT IS SO ORDERED:


        Dated: January 30, 2019
               New York, New York


        /s/   James L. Garrity, Jr.
        Honorable James L. Garrity, Jr.
        United States Bankruptcy Judge




                                                     3
4827-5599-6805.2
